DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umeda et al. (WO 2019/186847 A1 and related US 2021/0126216 used as English Translation; hereinafter “Umeda”).
Regarding Claim 1, referring to at least Figs. 2, 6, and related text, Umeda teaches a light emitting device comprising: a first electrode (one of 11 and 16) (paragraphs 23-24 and 63-65); a second electrode (the other one of 11 or 16) (paragraphs 22-24 and 63-65); and an emissive layer (EML) (13) between the first electrode and the second electrode and electrically connected to the first electrode and the second electrode (paragraph 29), the EML comprising: a charge transport matrix of a first polarity (13B) (paragraphs 27-28, 36-37, and 47); a plurality of quantum dots (13A) in the charge transport matrix (paragraphs 30-35); and a plurality of charge transport nanoparticles of a second polarity (13C) in the charge transport matrix (paragraphs 25, 38-39, and 48).
Regarding Claim 2, Umeda teaches wherein the plurality of charge transport nanoparticles conducts charge carriers (electrons) opposite to charge carriers conducted by the charge transport matrix (holes) (paragraphs 36-39).
Regarding Claim 3, Umeda teaches further comprising an electron transport layer (ETL) (12) between the EML and the first electrode, wherein the first electrode is a cathode (11) (paragraphs 23 and 25).
Regarding Claim 4, Umeda teaches wherein the ETL comprises metal oxide nanoparticles (paragraph 25).
Regarding Claim 5, Umeda teaches wherein the plurality of charge transport nanoparticles in the EML and the metal oxide nanoparticles in the ETL are identical in composition (paragraphs 25 and 48).
Regarding Claim 6, Umeda teaches further comprising a hole transport layer (HTL) (14) between the EML and the first electrode, wherein the first electrode is an anode (16) (paragraphs 24 and 27).
Regarding Claim 7, Umeda teaches wherein the HTL comprises hole transport organic molecules (paragraph 28).
Regarding Claim 8, Umeda teaches wherein the hole transport organic molecules are arranged in a matrix comprising long chain polymers (paragraphs 27-28, 36, and 47).
Regarding Claim 9, Umeda teaches wherein the charge transport matrix in the EML includes organic molecules identical in composition as the hole transport organic molecules in the HTL (paragraphs 27-28, 36-37, and 47).
Regarding Claim 10, Umeda teaches wherein: the first electrode is a cathode (11) disposed between a substrate (not shown) and the EML; and the second electrode is an anode (16) (fig. 6 and paragraphs 63-65).
Regarding Claim 11, Umeda teaches wherein: the first electrode is an anode (16) disposed between a substrate (B) and the EML; and the second electrode is a cathode (11) (figs. 1-2 and paragraphs 22-24).
Regarding Claim 12, Umeda teaches wherein: the first electrode is disposed between a substrate (B) and the EML; the first electrode reflects light; and the second electrode transmits light (figs. 1-2 and paragraphs 22-24).
Regarding Claim 13, Umeda teaches wherein: the first electrode is disposed between a substrate (B) and the EML; the first electrode transmits light; and the second electrode reflects light (figs. 1-2 and paragraph 62).
Regarding Claim 14, Umeda teaches a display device comprising: a substrate (B); and a plurality of the light emitting devices of claim 1 on the substrate; wherein each of the light emitting devices emits one of: a red light with a wavelength between 600 nm and 700 nm (RP emitting red light with red light wavelength), a green light with a wavelength between 500 nm and 600 nm (GP emitting green light with green light wavelength), and a blue light with a wavelength between 400 nm and 500 nm (BP emitting blue light with blue light wavelength) (paragraph 21).
Regarding Claim 17, referring to at least Fig. 2 and related text, Umeda teaches an emissive layer (EML) (13) of a light emitting device (1) (paragraph 22), the EML comprising: a charge transport matrix of a first polarity (13B) (paragraphs 27-28, 36-37, and 47); a plurality of quantum dots (13A) in the charge transport matrix (paragraphs 30-35); and a plurality of charge transport nanoparticles of a second polarity (13C) in the charge transport matrix (paragraphs 25, 38-39, and 48).
Regarding Claim 18, Umeda teaches wherein the plurality of charge transport nanoparticles conducts charge carriers (electrons) opposite to charge carriers conducted by the charge transport matrix (holes) (paragraphs 36-39).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Umeda. 
Regarding Claims 15-16 and 19-20, Umeda does not explicitly disclose 1) wherein an average separation distance between two adjacent charge transport nanoparticles of the plurality of charge transport nanoparticles is less than an average diameter of the plurality of charge transport nanoparticles (claims 15 and 19) and 2) wherein an average diameter of the plurality of charge transport nanoparticles is greater than an average diameter of the plurality of quantum dots (claims 16 and 20).
However, Umeda teaches adjusting the diameter of the plurality of quantum dots (13A) in order to control the light emission wavelength (paragraph 34). Umeda further teaches a ratio of the positive hole transport substance 13B and the electron transport substance 13C for smoothly transporting electrons/holes to the QD phosphor particles 13A and obtaining the favorable electrons/holes carrier balance in the light-emitting layer 13 (paragraph 41).  Then, it would have been obvious to one of ordinary skill in the art to adjust the average diameters of the plurality of quantum dots (13A) and the charge transport nanoparticles (13C) and the average separation distance between two charge transport nanoparticles (13C) in order to control the light emission wavelength, in order to smoothly transport electrons/holes to the QD phosphor particles, and/or in order to obtain the favorable electrons/holes carrier balance in the light-emitting layer.  Furthermore, it has held that discovering an optimum or workable ranges involves only routine skill in the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829